Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/12/2021.
Claims 1-4, 10-11 have been amended. 

Response to Arguments
The amendment filed on 1/12/2021 has overcome the previous rejection of the claims under 112 rejection. Therefore, the 112 rejection has been withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application is related to a new space-time coding called space-time line coding system with at least one transmitting antenna and two receiving antennas, wherein space-time line coding system includes transmitter for encoding two symbols using channel state information, transmitting antenna for transmitting the encoded symbols sequentially; the two receiving antennas for receiving encoded symbols and combined the symbols without the channel state information. Prior art reference Jung (US 2008/0159426) discloses apparatus and method for transmitting and receiving signal in multiple input multiple output mobile system, where the multiple input multiple output mobile system includes space time block encoder for encoding streams and space time block decoder. Prior art reference failed to teach or disclose space-time line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAHEL GUARINO/Primary Examiner, Art Unit 2631